316 N.W.2d 555 (1982)
Michael and Joyce McKEE, Appellants,
v.
The COUNTY OF RAMSEY, and its Department of Taxation, and the State of Minnesota, Respondents.
No. 81-1048.
Supreme Court of Minnesota.
March 5, 1982.
Rehearing Denied April 12, 1982.
*556 Thomas W. Straham, Minneapolis, for appellants.
Warren Spannaus, Atty. Gen., and William P. Donohue, Asst. City Atty., St. Paul, Tom Foley, County Atty., Michele L. Timmons and Janet R. Stenborg, Asst. County Attys., St. Paul, for respondents.
Kathleen M. McManus, Minnesota Civil Liberties Union, Minneapolis, amicus.
Considered and decided by the court en banc without oral argument.
PER CURIAM.
Plaintiffs sought declaratory and injunctive relief claiming that Ramsey County and the State of Minnesota have violated their right to freedom of religion by compelling them to pay property taxes, a small portion of which tax money is used to fund sterilization, contraception and state-authorized abortion. They also claimed that defendants' acts constitute an establishment of religion in violation of the United States and state constitutions.
The Ramsey County District Court, in a well-reasoned memorandum order, dismissed the action for failure to state a claim upon which relief could be granted. Minn.R.Civ.P. 12.02(5). We affirm that memorandum order in its entirety. The action of the state and county does not violate the Establishment Clause, Harris v. McRae, 448 U.S. 297, 319, 100 S. Ct. 2671, 2689, 65 L. Ed. 2d 784 (1980), nor does it burden the free exercise of religion, Autenrieth v. Cullen, 418 F.2d 586 (9th Cir. 1969), cert. denied, 397 U.S. 1036, 90 S. Ct. 1353, 25 L. Ed. 2d 647 (1970), under either the federal or the state constitution.
Affirmed.